     Case 3:20-cv-00371-JLS-MSB Document 50 Filed 07/30/21 PageID.254 Page 1 of 2

1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11    ARTHUR THOMPSON, an individual, and                Case No.: 20cv371-JLS(MSB)
      on behalf of others similarity situated,
12
                                        Plaintiff,       ORDER GRANTING JOINT MOTION TO
13                                                       CONTINUE DEADLINE TO FILE MOTION
      v.                                                 FOR PRELIMINARY APPROVAL OF CLASS
14
                                                         ACTION SETTLEMENT AND SETTLEMENT
      NSC TECHNOLOGIES, LLC, et al.,
15                                                       DISPOSITION CONFERENCE
                                    Defendants.          [ECF NO. 49]
16
17
18         On July 29, 2021, the parties filed a “Joint Motion to Continue Time for Filing
19   Motion for Preliminary Approval and Settlement Disposition Conference.” (ECF No. 49.)
20   The parties state that they are “still in the process of preparing the long-form
21   settlement agreement which includes a proposed Second Amended Complaint and
22   notice to the class, and are revising the documents and reviewing the changes with their
23   respective clients.” (Id. at 2.) The parties further contend that although they are close
24   to finalizing the enumerated documents, Plaintiff will not be able to file a motion for
25   preliminary approval on July 30, 2021, and Plaintiff’s counsel has an oral argument in a
26   different case on August 5, 2021, the date of the Settlement Disposition Conference
27   scheduled in this case. (Id.) The parties thus ask the Court to continue the deadline for
28   Plaintiff to file a motion for preliminary approval of class action settlement by fourteen
                                                     1
                                                                                      20cv371-JLS(MSB)
     Case 3:20-cv-00371-JLS-MSB Document 50 Filed 07/30/21 PageID.255 Page 2 of 2

1    days until August 13, 2021, and to continue the Settlement Disposition Conference to
2    August 19, 2021. (Id.)
3          Having considered the joint motion and finding good cause, the Court GRANTS
4    the motion. Accordingly, the Court issues the following ORDERS:
5          Plaintiff is ordered to file a motion for preliminary approval of the class action
6    settlement on or before August 13, 2021. The Court further orders the parties to
7    contact District Judge Sammartino’s chambers to obtain a preliminary approval hearing
8    date prior to filing the document. All other pending dates before this Court and District
9    Judge Sammartino are hereby VACATED.
10         If the motion for preliminary approval of the class action settlement is not filed
11   by August 13, 2021, then all counsel of record and unrepresented parties are required
12   to appear in person for a Settlement Disposition Conference. The Settlement
13   Disposition Conference will be held on August 19, 2021, at 1:30 p.m. in Courtroom 2C
14   with Magistrate Judge Berg. If Plaintiff files the motion for preliminary approval of the
15   class action settlement on or before August 13, 2021, the Settlement Disposition
16   Conference will be VACATED without further court order.
17         If counsel of record or any unrepresented party fails to appear at the Settlement
18   Disposition Conference, or Plaintiff fails to file the motion for preliminary approval of
19   the class action settlement in a timely manner, the Court will issue an order to show
20   cause why sanctions should not be imposed for failing to comply with this Order.
21         IT IS SO ORDERED.
22   Dated: July 30, 2021
23
24
25
26
27
28
                                                  2
                                                                                    20cv371-JLS(MSB)
